Citation Nr: 1523490	
Decision Date: 06/03/15    Archive Date: 06/16/15

DOCKET NO.  13-27 048	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Chicago, Illinois 


THE ISSUES

1.  Entitlement to service connection for spinal cysts.

2.  Entitlement to service connection for scars of the spine.

3.  Entitlement to service connection for hepatitis B.

4.  Entitlement to service connection for bladder cancer.

5.  Entitlement to service connection for tinnitus.

6.  Entitlement to service connection for bilateral hearing loss.

7.  Entitlement to service connection for a psychiatric disability, to include anxiety disorder, not otherwise specified (NOS) and posttraumatic stress disorder (PTSD).



REPRESENTATION

Appellant represented by:	Illinois Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Veteran and his spouse


ATTORNEY FOR THE BOARD

J. Connolly, Counsel


INTRODUCTION

The Veteran served on active duty from August 1967 to August 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska. The case was then transferred to the Chicago, Illinois RO.  In April 2015, the Veteran testified at a Travel Board hearing before the undersigned at the Chicago, Illinois RO.  

The Board notes that the United States Court of Appeals for Veterans Claims (Court) held that the scope of a claim includes any disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009); Brokowski v. Shinseki, 23 Vet. App. 79 (2009).  Therefore, the issue of service connection for a psychiatric disability has been recharacterized as indicated on the front page of this decision.

The issues of service connection for bilateral hearing loss and a psychiatric disability to include anxiety disorder and PTSD are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ. 


FINDINGS OF FACT

1.  At his Travel Board hearing and prior to the promulgation of a decision in the appeal, the Board received notification from Veteran that a withdrawal of his appeal as to the issues of service connection for spinal cysts, scars of the spine, hepatitis B, and bladder cancer, is requested.

2.  Tinnitus is attributable to service.  


CONCLUSIONS OF LAW

1. The criteria for withdrawal of a Substantive Appeal by the Veteran as to the issues of service connection for spinal cysts, scars of the spine, hepatitis B, and bladder cancer have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. §§ 20.202, 20.204 (2014).

2.  Tinnitus was incurred in active service.  38 U.S.C.A. §§ 1101, 1110, 1154(a), (West 2014); 38 C.F.R. §§ 3.303, 3.304. 3.306 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Withdrawn Issues

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A Substantive Appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202.  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  The Veteran has withdrawn this appeal as to the issues of service connection for spinal cysts, scars of the spine, hepatitis B, and bladder cancer, and, hence, there remain no allegations of errors of fact or law for appellate consideration as to those issues.  Accordingly, the Board does not have jurisdiction to review the appeal over the issues of service connection for spinal cysts, scars of the spine, hepatitis B, and bladder cancer and the appeal as to each is dismissed.


Service Connection for Tinnitus

There has been a significant change in the law with the enactment of the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.  The Veteran's claim is being granted.  As such, any deficiencies with regard to VCAA are harmless and nonprejudicial.

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1153; 38 C.F.R. §§ 3.303, 3.304, 3.306.  Service connection may also be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

In addition, tinnitus will be presumed to have been incurred in or aggravated by service if it had become manifest to a degree of 10 percent or more within one year of a veteran's separation from service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  

With chronic diseases shows as such in service or within the presumptive period so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  This rule does not mean that any manifestation of joint pain, any abnormality of heart action or heart sounds, any urinary findings of casts, or any cough, in service will permit service connection of arthritis, disease of the heart, nephritis, or pulmonary disease, first shown as a clearcut clinical entity, at some later date.  Continuity of symptomatology is required only where the condition noted during service or the presumptive period is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after service is required to support the claim.  38 C.F.R. § 3.303(b).  This regulation pertains to "chronic diseases" enumerated in 38 C.F.R. § 3.309(a) (listing named chronic diseases).  Walker v. Shinseki, 708 F.3d 1331, 1336-37 (Fed. Cir. 2013).  

The United States Court of Appeals for the Federal Circuit (Federal Circuit) noted that the requirement of showing a continuity of symptomatology after service is a "second route by which a veteran can establish service connection for a chronic disease" under subsection 3.303(b).  Walker, supra.  Showing a continuity of symptoms after service itself "establishes the link, or nexus" to service and also "confirm[s] the existence of the chronic disease while in service or [during the] presumptive period."  Id. (holding that section 3.303(b) provides an "alternative path to satisfaction of the standard three-element test for entitlement to disability compensation").  

Reasonable doubt concerning any matter material to the determination is resolved in the Veteran's favor.  38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102.

In this case, the Veteran testified that he experienced tinnitus during service due to exposure to acoustic trauma caused by weaponry he used and heard as an Air Force policeman.  

The American Medical Association defines "acoustic trauma" as "[a] severe injury to the ear caused by a short-duration sound of extremely high intensity such as an explosion or gunfire."  American Medical Association Complete Medical Encyclopedia 112 (Jerrold B. Leiken, M.D., & Martin S. Lipsky, M.D., eds., 2003).  An acoustic trauma can cause permanent hearing loss, but does not necessarily do so.  See Reeves v. Shinseki, 682 F.3d 988, 998-99 (Fed. Cir. 2012).  

When a veteran seeks service connection for a disability, due consideration shall be given to the supporting evidence in light of the places, types, and circumstances of service, as evidenced by service records, the official history of each organization in which he served, his military records, and all pertinent medical and lay evidence.  See 38 U.S.C.A. § 1154(a).  In addition, lay testimony is competent when it regards the readily observable features or symptoms of injury or illness and "may provide sufficient support for a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also 38 C.F.R. § 3.159(a)(2).  The Board then is within its province to weigh that testimony and make a credibility determination as to whether that evidence supports a finding of service connection.  See Barr v. Nicholson, 21 Vet. App. 303, 310 (2007).

Tinnitus is "a noise in the ear, such as ringing, buzzing, roaring, or clicking."  See Dorland's Illustrated Medical Dictionary 1714 (28th ed. 1994).  So because, by definition, it is inherently subjective, the Veteran is competent even as a layman to say he had it during service and since.  See Charles v. Principi, 16 Vet. App. 370, 374 (2002) ("ringing in the ears is capable of lay observation").  

The Board finds that the Veteran's statements in this case are both competent as to the presence of tinnitus during service and credible in that regard.  The service treatment records (STRs) do not document tinnitus, but the Veteran did report hearing loss on separation; there is no separate box for tinnitus.  Moreover, the occurrence of acoustic trauma is consistent with the circumstances of his service.

With regard to whether current tinnitus is etiologically related to inservice tinnitus, the Veteran reported to the VA examiner in January 2012, as well as at his Travel Board hearing and in other correspondence of record that the tinnitus continued from service onward.  The January 2012 examiner diagnosed the Veteran as having tinnitus.  The examiner opined that there was no evidence of increased tinnitus within a few years of leaving the service or in the ensuring 40 years.  The Board notes that the examiner's opinion basically indicates that tinnitus was present when the Veteran left service, as the examiner stated that it did not increase thereafter.  However, there is no requirement that tinnitus increase in severity.  

The Board finds that the lay evidence establishes that tinnitus was present during service and thereafter.  In addition, the VA opinion indicated, as noted, that tinnitus was present when the Veteran left service and at the present time.  Accordingly, service connection for tinnitus is warranted.  


ORDER

The appeal as to the issue of entitlement to service connection for spinal cysts is dismissed.

The appeal as to the issue of entitlement to service connection for scars of the spine is dismissed.

The appeal as to the issue of entitlement to service connection for hepatitis B is dismissed.

The appeal as to the issue of entitlement to service connection for bladder cancer is dismissed.  

Service connection for tinnitus is granted.  


REMAND

At his Board hearing, the Veteran testified as to certain medical records which are not contained in the record.  He indicated that his hearing had been tested by the Swedish American Hospital/Swedish American Health System in North Rockford, with the last test having taken place in 2013.  The Veteran also indicated that he was being seen in later April 2015 at "Middleton."  The Veteran also testified that he had been diagnosed with and treated for PTSD at the Rockford Clinic which was part of the Madison VA medical facility.  These records should be obtained.  

In addition, there has been no attempt made to corroborate the Veteran's stressor of his unit coming under mortar/rocket and enemy fire.  An attempt should be made to verify his stressor. 

With regard to hearing loss, the STRs reflect that the Veteran entered service with hearing loss, particularly at 4000 Hertz in the left ear taking into account conversion to International Standards Organization (ISO)-American National Standards Institute (ANSI).  The Veteran also exhibited some hearing loss in the right ear consistent with Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  The examiner opined that there was hearing loss prior to entering the Air Force and no significant change in hearing between the enlistment and separation hearing test results.  The examiner also stated that there is no evidence of increased hearing within a few years of leaving the service or in the ensuing 40 years.  

The Board finds that after the medical evidence is obtained, a medical addendum should be obtained to determine if preexisting hearing loss worsening during service.  

With regard to a psychiatric disability, on entrance, the Veteran reported having depression or excessive worry.  On separation, he reported having depression or excessive worry as well as frequent trouble sleeping, frequent or terrifying nightmares, and nervous trouble.  In January 2012, the VA examiner opined that the Veteran met the criteria for anxiety disorder, NOS.  As to the origins and course of this disorder, lacking any documentation of ever having a mental problem, the examiner stated that it was not possible for the examiner to say without resorting to mere speculation.  Thus, the examiner concluded that she could not say whether the claimed condition was or was not incurred in or caused by the claimed in-service injury, event, or illness. 

The Board notes that there was in fact documentation that the Veteran had a mental health symptoms although the VA examiner noted that there was no such documentation.  The representative also asserted that outdated medical testing and standards were used by the examiner.  Additionally, as noted the Veteran testified that he has been diagnosed as having PTSD and those records are not of record.  Based on the foregoing, the Board finds that a new VA examination should be conducted.  

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request that he provide a specific time frame for his stressor of his unit having come under mortar/rocket and enemy fire.  Then, attempt to verify the Veteran's stressor of his unit having come under mortar/rocket and enemy fire with the appropriate government entity.

2.  Obtain and associate with the record copies of all clinical records of the Veteran's treatment at the Madison VA, including the Rockford Clinic. 

3.  Contact the Veteran and determine the location of the "Middleton" medical facility.  Then, after securing the appropriate medical release, obtain and associate with the record copies of all clinical records, which are not already in the record, of the Veteran's treatment at the "Middleton" facility as well as the Swedish American Hospital/Swedish American Health System in North Rockford.  The RO/AMC must make two attempts for the relevant private treatment records or make a formal finding that a second request for such records would be futile.  See Pub. L. No. 112-154, § 505, 126 Stat. 1165, 1193 (2012).  All development efforts should be associated with the record.

4.  After obtaining the additional medical records, obtain a medical addendum from the VA audiologist who conducted the January 2012 audiological examination or, if unavailable, from another audiologist.  The record should be reviewed.  The examiner should opine as to whether there is evidence that the Veteran's preexisting hearing loss increased in severity (worsened) in service; and, if his preexisting hearing loss increased in severity in service, is there clear and unmistakable (obvious or manifest) evidence that the increase in severity during service was due to the natural progress of the hearing loss.  The examiner should provide a complete rationale for all opinions expressed and conclusions reached.  

5.  Schedule the Veteran for a VA psychiatric examination.  The examiner should review the record prior to examination.  The examiner should provide an opinion as to the following questions for any current psychiatric disorder other than PTSD:

(a) Is there clear and unmistakable (medically undebatable) evidence that the Veteran had a psychiatric defect, infirmity, or disorder that preexisted his military service; please identify with specificity any evidence that supports this finding.  The examiner is advised that the determination regarding inception should not be based solely on the Veteran's reported history, but should also include consideration of the clinical records and the known characteristics of any diagnosed psychiatric disability;

(b) If there is clear and unmistakable evidence that the Veteran had a preexisting psychiatric defect, infirmity, or disorder at the time of his service entrance, is there evidence that the Veteran's preexisting psychiatric disorder increased in severity (worsened) in service;

(c) If the preexisting psychiatric defect, infirmity, or disorder increased in severity in service, is there clear and unmistakable (medically undebatable) evidence that the increase in severity during service was due to the natural progress of the psychiatric disorder; please identify with specificity any evidence that supports this finding;

(d) If the examiner determines that the Veteran did not have a psychiatric defect, infirmity, or disorder that preexisted service, is it at least as likely as not that the Veteran currently has a psychiatric disorder that had its onset in, or is otherwise etiologically related, to his military service.

With regard to PTSD, the examiner is asked to determine whether the Veteran has PTSD.  The examiner should provide an opinion as to whether it is at least as likely as not (i.e., 50 percent or greater probability) that PTSD, had its clinical onset during active duty or is related to any in-service disease, injury, or event, to include any of the alleged stressor events, to include being fearful of and experiencing incoming enemy mortar, rocket, and gunfire.  

The examiner must provide a comprehensive report including complete rationales for all conclusions reached.  

6.  Review the medical opinions obtained above to ensure that the remand directives have been accomplished.  If all questions posed are not answered or sufficiently answered, return the case to the examiner for completion of the inquiry.

7.  Readjudicate the claims on appeal in light of all of the evidence of record.  If any issue remains denied, the Veteran should be provided with a supplemental statement of the case as to any issue remaining on appeal, and afforded a reasonable period of time within which to respond thereto.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


